FILED
                                                                       Dec 11 2019, 7:26 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Curtis T. Hill, Jr.                                        Dan J. May
Attorney General                                           Kokomo, Indiana
Frances Barrow
Deputy Attorney General
Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the                                       December 11, 2019
Paternity of M.A.M.                                        Court of Appeals Case No.
                                                           19A-JP-771
State of Indiana by the IV-D                               Appeal from the
Prosecutor of Miami County,                                Miami Circuit Court

Appellant-Petitioner,                                      The Honorable
                                                           Timothy P. Spahr, Judge
        v.                                                 Trial Court Cause No.
                                                           52C01-1812-JP-37
T.M.,
Appellee-Respondent




Vaidik, Chief Judge.




Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019                           Page 1 of 18
                                           Case Summary
[1]   B.S. (“Alleged Father”), a man who believes he is the father of five-year-old

      M.A.M. (“Child”), applied for child-support services through the Miami

      County Prosecutor’s Office (“Prosecutor”). The Prosecutor then filed a petition

      seeking to establish that Alleged Father is Child’s father. Child’s mother, T.M.

      (“Mother”), moved to strike the petition, arguing that the Prosecutor is not

      authorized to bring such an action. The trial court agreed and granted Mother’s

      motion to strike. The Prosecutor appeals. We reverse.



                             Facts and Procedural History
[2]   Child was born out of wedlock in September 2014 and, according to the

      pleadings, lives with Mother in Miami County. In November 2018, Alleged

      Father “completed an application for Title IV-D Child Support Services

      believing he was the father of [Child].” Appellant’s App. Vol. II p. 21. “Title

      IV-D” is a reference to Title IV-D of the federal Social Security Act, which

      provides for the payment of federal money to states that provide certain services

      relating to child support, including assistance in establishing paternity. See 42

      U.S.C. §§ 651-669b. In Indiana, the required services are typically provided by

      county prosecutors.


[3]   After receiving Alleged Father’s application, the Prosecutor filed a Verified

      Petition to Establish Paternity, naming Alleged Father as the “Petitioner.” At

      an initial hearing held in January 2019, the trial court ordered genetic testing.


      Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019      Page 2 of 18
      That testing established a 99.999999996% probability that Alleged Father is

      Child’s father. Shortly thereafter, Mother, “Individually and as next friend” of

      Child, filed a combined motion to dismiss, motion for judgment on the

      pleadings, and motion for summary judgment. Appellant’s App. Vol. II p. 17.

      Mother asserted, in part, that Alleged Father is barred from bringing the action

      by Indiana Code section 31-14-5-3, which provides that a man claiming to be a

      child’s father must generally file a paternity action within two years of the

      child’s birth.


[4]   The Prosecutor filed a response to Mother’s motion, acknowledging that the

      original petition “was erroneously filed by the State of Indiana as though the

      alleged father was the petitioner” and asserting that the petition “should have

      been filed by the State of Indiana on behalf of the child with the Miami County

      Prosecutor as the next friend of the minor child.” Id. at 21. Accordingly, the

      Prosecutor also filed an Amended Petition to Establish Paternity (“Amended

      Petition”), which indicated that the Prosecutor was filing as next friend of

      Child.


[5]   Mother moved to strike the Amended Petition, arguing that Indiana’s paternity

      statutes do not authorize the Prosecutor to bring the action. After hearing oral

      argument from counsel, the trial court granted Mother’s motion.


[6]   The Prosecutor now appeals.




      Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019      Page 3 of 18
                                  Discussion and Decision
[7]   The sole issue in this appeal is whether the Prosecutor was statutorily

      authorized to file the Amended Petition. Statutory interpretation is a matter of

      law that we review de novo. Dobeski v. State, 64 N.E.3d 1257, 1259 (Ind. Ct.

      App. 2015). If a statute is clear and unambiguous, we need not apply any rules

      of construction; we simply give the words and phrases their plain, ordinary, and

      usual meanings. Id. Where a statute is open to more than one interpretation, it

      is deemed ambiguous and subject to judicial construction, and our task is to

      ascertain and give effect to the legislature’s intent. Id.


[8]   Prosecuting attorneys are clearly allowed to file paternity actions. As

      mentioned above, Title IV-D of the federal Social Security Act requires states to

      provide various child-support services, including assistance in establishing

      paternity, in exchange for receiving certain federal funds. See 42 U.S.C. §§ 651-

      669b. To qualify Indiana for those funds, our General Assembly established a

      Child Support Bureau within the Department of Child Services and charged it

      with “the administration of Title IV-D of the federal Social Security Act.” Ind.

      Code § 31-25-3-1. Under Indiana Code section 31-25-4-13.1, the Child Support

      Bureau is required to contract with a prosecuting attorney or other person or

      entity in each judicial circuit “to undertake activities required to be performed

      under Title IV-D,” including “establishment of paternity” and “establishment,

      enforcement, and modification of child support orders[.]” Ind. Code § 31-25-4-

      13.1(b). In turn, Indiana’s paternity statutes, found at Indiana Code article 31-

      14, identify “a prosecuting attorney operating under an agreement or contract

      Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019      Page 4 of 18
      with the department described in IC 31-25-4-13.1” as one of the persons

      authorized to file a paternity action. Ind. Code § 31-14-4-1(7)(B).1 The

      Prosecutor asserts that he is operating under such a contract in this case.


[9]   Mother does not dispute that the Prosecutor is operating under such a contract,

      but she contends that the authority granted by Section 31-14-4-1(7)(B) is strictly

      limited by Indiana Code section 31-14-4-3, which provides, in relevant part,

      that


               a prosecuting attorney operating under an agreement or contract
               described in IC 31-25-4-13.1, may file a paternity action if:


                        (1) the mother;


                        (2) the person with whom the child resides; or


                        (3) the [Department of Child Services];


               has executed an assignment of support rights under Title IV-D of
               the federal Social Security Act (42 U.S.C. 651 through 669).


      Mother contends that this statute identifies the only circumstances in which

      prosecutors can file paternity actions and that because neither she nor the




      1
        Section 31-14-4-1 also provides that “[a] child” is permitted to file a paternity action. I.C. § 31-14-4-1(5). A
      child, especially a young child, will generally have to file through a next friend. Here, the Amended Petition
      indicates that the Prosecutor is acting as Child’s next friend, so an argument could be made that the
      Amended Petition was filed not by the Prosecutor but by Child as contemplated by subsection (5). The
      Prosecutor does not make that argument.

      Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019                                 Page 5 of 18
       Department of Child Services has executed an assignment of support rights, the

       Prosecutor was not authorized to file the Amended Petition. The trial court

       agreed with Mother and ruled that in Section 31-14-4-3 “the General Assembly

       has clearly enumerated the circumstances under which ‘a prosecuting attorney

       operating under an agreement or contract described in IC 31-25-4-13.1’ may file

       a paternity action.” Appellant’s App. Vol. II p. 10. For the reasons that follow,

       we disagree.


[10]   Most importantly, Title IV-D (42 U.S.C. §§ 651-669b) and Indiana’s

       corresponding IV-D statutes (Indiana Code chapter 31-25-4) specifically

       contemplate the State filing paternity actions in circumstances beyond those set

       forth in Section 31-14-4-3. Section 31-14-4-3 deals with situations in which

       benefits have been paid out under the Temporary Assistance for Needy

       Families program, or “TANF,” which was established by Part A of Title IV (42

       U.S.C. §§ 601-619). A mother or another person with whom a child resides

       receives assistance under Part A and executes an assignment of support rights,

       and a prosecutor proceeds under Part D and Section 31-14-4-3 to establish

       paternity and then seeks to recoup funds from the father.


[11]   However, the grant of assistance under Part A is not a prerequisite to action

       under Part D. The first section of Part D, 42 U.S.C. § 651, provides:


               For the purpose of enforcing the support obligations owed by
               noncustodial parents to their children and the spouse (or former
               spouse) with whom such children are living, locating
               noncustodial parents, establishing paternity, obtaining child and
               spousal support, and assuring that assistance in obtaining support

       Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019     Page 6 of 18
               will be available under this part to all children (whether or not
               eligible for assistance under a State program funded under part
               A) for whom such assistance is requested, there is hereby
               authorized to be appropriated for each fiscal year a sum sufficient
               to carry out the purposes of this part.


       (Emphasis added). Likewise, 42 U.S.C. § 654(4)(A) provides that a State plan

       for child and spousal support must provide that the State will


               provide services relating to the establishment of paternity or the
               establishment, modification, or enforcement of child support
               obligations, as appropriate, under the plan with respect to--


                        (i) each child for whom (I) assistance is provided under the
                        State program funded under part A of this subchapter . . .;


                        (ii) any other child, if an individual applies for such
                        services with respect to the child[.]


       (Emphasis added).


[12]   Indiana’s IV-D statutes follow suit. Indiana Code section 31-25-4-17 provides,

       in relevant part, that the Child Support Bureau “shall do the following”:


                                             *        *        *        *


               (3) Assist in establishing paternity for children born out of
               wedlock.


                                             *        *        *        *


               (7) In any Title IV-D case, petition:

       Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019         Page 7 of 18
                         (A) a court to:


                                   (i) establish paternity for a child born out of
                                   wedlock[.]


       In turn, Indiana Code section 31-25-4-19 provides that “[a]ll services provided”

       under Section 31-25-4-17 must be available to individuals “other than recipients

       or applicants for the federal Temporary Assistance for Needy Families” upon

       application for the services.2


[13]   As noted at the outset, this case began when Alleged Father applied for services

       as contemplated by 42 U.S.C. §§ 651 and 654 and Indiana Code sections 31-25-

       4-17 and 31-25-4-19. And pursuant to those statutes, the Prosecutor was

       required to provide those services, including assistance in establishing paternity.

       If Mother and the trial court were correct that Section 31-14-4-3 sets forth the

       only situations in which prosecutors are allowed to file paternity actions,

       important aspects of these other statutes would be stripped of any meaning.

       When interpreting statutes, we must strive to avoid an interpretation that

       renders any parts of the statutes meaningless or superfluous. ESPN, Inc. v. Univ.

       of Notre Dame Police Dept., 62 N.E.3d 1192, 1199 (Ind. 2016).




       2
         In its order, the trial court concluded that these statutes in Article 31-25 are “more general” than, and “must
       give way to,” the “more specific statutes” in Article 31-14. Appellant’s App. Vol. II p. 10. But in terms of a
       prosecutor’s role in establishing paternity, the statutes in Article 31-25 are arguably as specific as the statutes
       in Article 31-14, if not more specific.

       Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019                                  Page 8 of 18
[14]   To be sure, there is tension between the statutes just discussed, which grant

       prosecutors very broad authority to file paternity actions, and Section 31-14-4-3,

       which seems to restrict that authority. But we think the legislature has

       established a tiebreaker. Specifically, in the first section of Indiana’s paternity

       code, Indiana Code section 31-14-1-1, the General Assembly has explicitly

       stated that it “favors the public policy of establishing paternity under this article

       of a child born out of wedlock.” To the extent that the statutes above are at

       odds, this express policy indicates to us that the ambiguity should be resolved in

       favor of allowing a paternity action to proceed. See Dobeski, 64 N.E.3d at 1259

       (“Our primary goal in interpreting a statute is to ascertain and give effect to the

       legislature’s intent[.]”). And if the legislature believes that the paternity action

       in this case is not one that should be allowed to proceed, we trust that it will

       amend the statutes accordingly.


[15]   We conclude by addressing three additional arguments by Mother. First, she

       contends that a prosecutor should not be allowed to file a paternity action at the

       request of an alleged father because of the legislature’s 2015 repeal of Indiana

       Code section 31-14-4-2. See P.L. 206-2015 § 45. That statute required a

       prosecutor to file a paternity action when asked to do so by an alleged father (or

       by a child, the mother or expectant mother, the Department of Child Services,

       or the county office of family and children). If Section 31-14-4-2 had been the

       only statute that allowed a prosecutor to take action at the request of an alleged

       father, we might agree with Mother that the repeal of the statute was fatal to the

       Amended Petition. But Section 31-14-4-2 was not the only such statute—as just


       Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019        Page 9 of 18
       discussed, Indiana Code sections 31-25-4-17 and 31-25-4-19 require a

       prosecutor to take action when an individual, such as an alleged father, applies

       for IV-D services with respect to a child.


[16]   Second, Mother argues that it is incongruous to allow a prosecutor to file a

       paternity action at the request of an alleged father when, as here, the alleged

       father is barred by the statute of limitation from filing himself. See Ind. Code §

       31-14-5-3(b). However, any incongruity is a direct result of the legislature’s

       choice to exempt prosecutors from that limitation period. See id. (“The mother,

       a man alleging to be the child’s father, or the department or its agents must file

       a paternity action not later than two (2) years after the child is born[.]”). The

       legislature is free to eliminate that exemption, but we are not.3


[17]   Last, Mother asserts that she has a “constitutional right” to raise Child as she

       sees fit. See Appellee’s Br. pp. 25-28. However, none of the cases she cites

       suggests that a mother has a constitutional right to not have the paternity of a

       child established. In fact, most of the cases she cites concern the involuntary

       termination of a person’s parental rights, which is not at issue here.


[18]   For these reasons, we conclude that the trial court erred by granting Mother’s

       motion to strike the Amended Petition.




       3
         Mother also cites Indiana Code section 31-14-5-9, which provides: “A man who is barred under IC 31-19
       from establishing paternity may not establish paternity by: (1) filing a paternity action as next friend of a
       child; or (2) requesting a prosecuting attorney to file a paternity action.” However, Indiana Code article 31-
       19 deals with adoption, and this case does not involve adoption.

       Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019                              Page 10 of 18
[19]   Reversed.


       Riley, J., dissents with separate opinion.


       Bradford, J., concurs.




       Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019   Page 11 of 18
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       In the Matter of the                                       Court of Appeals Case No.
       Paternity of M.A.M.                                        19A-JP-771


       State of Indiana by the IV-D
       Prosecutor of Miami County,
       Appellant-Petitioner,

               v.

       T.M.,
       Appellee-Respondent




       Riley, Judge, dissenting.


[20]   I respectfully dissent from the majority’s decision which reverses the trial court

       and allows the State to pursue paternity proceedings at Alleged Father’s behest,

       outside the two-year statute of limitations.


[21]   In its opinion, the majority greatly emphasizes the interaction between Title IV-

       D of the Federal Security Act and Indiana’s provision of various child-support

       services in order to qualify for federal funding to underscore its reasoning. As

       expressly acknowledged by the majority, “[a] mother or another person with

       whom the child resides received assistance under Part A and executes an

       assignment of support rights, and a prosecutor proceeds under Part D and


       Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019                   Page 12 of 18
       section 31-14-4-3 to establish paternity and then seeks to recoup funds from the

       father.” (Slip op. p. 6). Accordingly, pursuant to the majority’s own reasoning,

       Alleged Father cannot execute an assignment of support rights under Part A as

       the Child never resided with him and consequently the State cannot commence

       paternity proceedings under Part D. Nevertheless, the majority then continues

       and notes that “the grant of assistance under Part A is not a prerequisite to

       action under Part D.” (Slip op. p. 6). As such, the majority points to 42 U.S.C.

       § 654(a)(A), which provides that the State may create a State plan for child and

       spousal support. However, the majority conveniently ignores the section’s

       opining preamble which states that the State can provide “services relating to

       the establishment of paternity or the establishment, modification, or

       enforcement of child support obligations, as appropriate, under the plan [.]”

       (Slip Op. 7). Indiana defined the parameters of this appropriateness through its

       paternity statute and my reading of Indiana’s paternity statute indicates that the

       Legislature did not find it appropriate for the State to represent the Alleged

       Father in certain paternity proceedings.


[22]   As pointed out by the majority, the Indiana General Assembly has specifically

       stated that it “favors the public policy of establishing paternity under [Indiana

       Code article 31-14] of a child born out of wedlock.” I.C. § 31-14-1-1. The

       ultimate goal of allowing paternity suits “is to promote the welfare of the

       child.” Paternity of I.I.P. v. Rodgers, 92 N.E.3d 1158, 1160 (Ind. Ct. App. 2018).

       Unlike the majority, I consider this seemingly endless objective of establishing

       paternity to be procedurally limited by our Code.


       Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019     Page 13 of 18
[23]   Pursuant to Indiana Code section 31-14-4-1, a paternity action may be filed by,


               (1) The mother or expectant mother.
               (2) A man alleging that:
                   (A) He is the child’s biological father; or
                   (B) He is the expectant father of an unborn child.
               (3) The mother and a man alleging that he is her child’s
                   biological father, filing jointly.
               (4) The expectant mother and a man alleging that he is the
                   biological father of her unborn child, filing jointly.
               (5) A child.
               (6) If paternity of a child has not been established, the department
                   by filing an action under this article for a child who is the
                   subject of a child in need of services proceeding.
               (7) If the paternity of a child has not been established:
                   (A)The department; or
                   (B) A prosecuting attorney operating under an agreement or
                       contract with the department described in [I.C. §] 31-25-4-
                       13.1.



       Yet, although different parties are permitted to establish paternity, the filing of a

       paternity action—as opposed to an application for child support services

       through the Child Support Bureau pursuant to I.C. Ch. 31-25-4—is further

       subject to certain statutory limitations. A child is permitted to file a paternity

       petition “at any time before the child reaches twenty (20) years of age,” and a

       child who is incompetent—i.e., competency based on age—“may file a petition

       through the person’s guardian, guardian ad litem, or next friend.” I.C. §31-14-

       5-2(a)-(b). On the other hand, the mother, or a man alleging to be the child’s

       father, or the department or its agents


               Must file a paternity action no later than two (2) years after the
               child is born, unless:


       Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019         Page 14 of 18
         (1) Both the mother and the alleged father waive the limitation in
             actions and file jointly;
         (2) Support has been furnished by the alleged father or by a
             person acting on his behalf, either voluntarily or under an
             agreement with:
             (A) The mother;
             (B) A person acting on the mother’s behalf; or
             (C) A person acting on the child’s behalf;
         (3) The mother, the department, or a prosecuting attorney . . .
             files a petition after the alleged father has acknowledged in
             writing that he is the child’s biological father;
         (4) The alleged father files a petition after the mother has
             acknowledged in writing that he is the child’s biological
             father;
         (5) The petitioner was incompetent at the time the child was
             born; or
         (6) A responding party cannot be served with summons during
             the two (2) year period.

I.C. § 31-14-5-3(b) (emphasis added). While it is undisputed that more than

two years have passed since the Child’s birth, and therefore Alleged Father is

barred from filing a paternity action, the State now relies on I.C §§ 31-14-4-

1(7)(b) and 31-14-5-3(b)(3) to maintain that “[w]hen [Alleged] Father applied

for Title IV-D services with the Miami County Child Support Division, he

acknowledged in writing that he was the [C]hild’s biological father.”4

(Appellant’s Br. p. 9).




4
  The majority points out that the case commenced when Alleged Father applied for services based on I.C. §§
31-25-4-17 & -19 and “according to those statutes, the Prosecutor was required to provide those services.”
(Slip op. p. 8). These provisions relate to the duties and services provided by the Child Support Bureau and
are irrelevant to the specific powers of the prosecutor’s office in pursuing paternity proceedings. See e.g., I.C.
§ 31-25-4-13.1(b) (“The bureau shall make the agreements necessary for the effective administration of the
plan with local governmental officials within Indiana. The bureau shall contract with: (1) a prosecuting
attorney[.]”). Accordingly, the limitations imposed on the State in its prosecution of paternity cases is
separate from and not governed by I.C. Ch. 31-25-4.

Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019                                Page 15 of 18
[24]   Nevertheless, prior to our Legislature amending the paternity statute in 2015,5

       the statutory provisions did not include the circumstances in which a Title IV-D

       prosecutor was permitted to file a paternity action. Currently, the statute

       provides in Indiana Code section 31-14-4-3 that the department or prosecuting

       attorney may file a paternity action if: “(1) the mother; (2) the person with

       whom the child resides; or (3) the department; has executed an assignment of

       support rights under Title IV-D of the federal Social Security Act.” Here,

       Alleged Father, the Child’s biological father, applied to the Title IV-D office

       and requested it to represent him in the establishment of the Child’s paternity

       by assigning his support rights. However, after the amendment of the paternity

       statute in 2015, the State can no longer commence a paternity suit at the request

       of a biological father, unless the biological father is the “person with whom the

       child resides.” See I.C. § 31-14-4-3. Because the Child did not reside with

       Alleged Father, the State cannot initiate the paternity action.




       5
        In 2015, with the amendment of that paternity statute, the Indiana General Assembly repealed Indiana
       Code section 31-14-4-2(a), which previously stipulated that:
           (a) Upon the request of:
               (1) The child;
               (2) The other or expectant mother;
               (3) A man alleging to be the father or expectant father
               (4) The department; or
               (5) The county office of family and children;
               The prosecuting attorney shall file a paternity action and represent the child in that action.



       Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019                              Page 16 of 18
[25]   In support of its argument that the State may commence a paternity action as

       the child’s next friend at a biological father’s request, the State refers to In re

       Paternity of S.A.M., 85 N.E.3d 879, 886 (Ind. Ct. App. 2017), in which the court

       noted that although “[t]here is no statutory definition of ‘next friend,’” “only

       parents, guardians, guardians ad litem, and prosecutors may bring paternity

       actions as next friends of children.” However, I find In re Paternity of S.A.M.

       unpersuasive as it dealt with an establishment of paternity by a grandparent and

       is silent about the application of Indiana Code section 31-14-4-3 in combination

       with a paternity action filed by the Title IV-D prosecutor.


[26]   Seemingly arguing for unbridled rights to bring paternity actions, the State

       contends that “prosecutors are required to provide Title IV-D services,

       including establishment of paternity, to people who are not receiving public

       assistance. And reliance on Indiana Code section 31-14-4-3 was not necessary

       in light of the specific provision in Indiana Code section 31-14-5-3(b)(3) for a

       prosecuting attorney to file a paternity action, as well as the duties imposed by

       federal and state law [] relating to operation of the Title IV-D program.”

       (Appellant’s Br. p. 13). Thus, based on the State’s argument, any putative

       father could avoid his two-year statute of limitations by simply requesting the

       State to file a petition of paternity as the child’s next friend. This effectively

       makes a mockery of the statute of limitations. I would caution the State that

       although the office of the prosecuting attorney is provided for in Article 7,

       Section 16 of the Indiana Constitution, the office receives its authority to act

       from the Legislature. Mounts v. State, 496 N.E.2d 37, 39 (Ind. 1986). “Where


       Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019         Page 17 of 18
the Legislature has enumerated the powers incident to any given office and the

Constitution is silent as to the duties of that office, the Legislature’s enactment

is final, and supersedes any residual authority that office may have had at

common law.” Id. Accordingly, there is no inherent authority of the Title IV-

D prosecutor to file a paternity action on behalf of a child. Rather, the

authority and the constraints on a prosecutor’s obligation to act as a child’s next

friend in bringing a paternity action emanate from the state statutes—or what

the State statutes deem appropriate within the federal parameters—not the

operation of the Title IV-D program or federal grants initiatives. Accordingly,

the State, through its Title IV-D prosecutor, cannot bring a paternity action as

the Child’s next friend at Alleged Father’s request,6 and I would affirm the trial

court’s dismissal of the paternity petition.




6
  I acknowledge that this court recently decided Litton v. Baugh, 122 N.E.3d 1034 (Ind. Ct. App. 2019), in
which we concluded that a biological father may be permitted to file a paternity action as next friend of a
child even though the biological father is time-barred to file in his own name pursuant to I.C. § 31-14-5-3.
The Litton court expressed its concern with this possible inconsistency and invited the General Assembly to
address this. Meanwhile, we distinguish Litton as, here, the State filed as next friend of the Child at the
request of the Alleged Father.

Court of Appeals of Indiana | Opinion 19A-JP-771 | December 11, 2019                             Page 18 of 18